PER CURIAM:
Claimants brought this action to recover damages to their 1987 Volkswagen Goff, which occurred when claimant, Rod R. Bradley, was driving the automobile on the Lee Street Bridge, in Charleston, Kanawha County on February 8,1994. Claimants sustained damages in the amount of $720.79.
The evidence adduced at the hearing of this claim on May 12, 1994, revealed that claimant Rod R. Bradley was operating claimants’ automobile at 8:30 p.m. on February 8,1994. He had driven from the Lee Street Exit proceeding through a stop light and was driving on the Lee Street Bridge when his automobile went through 10 to 12 holes in the pavement in the right lane. His automobile started “shaking and shivering real bad...” The bridge pavement was dry and he did not observe the holes prior to driving over them. Claimants’ automobile sustained damage to the right front upper strut and to the wheel. Although claimant had driven over this bridge previously, he had not noticed these particular holes.
Respondent contends that snow and ice removal operations were the priority operations for the maintenance crews during this time period; however, the Lee Street Bridge has priority for patching any holes. The holes on the Lee Street Bridge were patched in mid-February after claimant’s accident. Respondent’s witness, Calvert Mitchell, testified that he was not aware of the holes on the Lee Street Bridge.
The Court, having reviewed the evidence in this claim, has determined that respondent’s failure to maintain the Lee Street Bridge was the proximate cause of the damages to claimant’s automobile. Respondent knew or should have known of the severity of the holes on this bridge as the bridge handles major traffic in Charleston and is a priority for respondent to maintain.
In accordance with the findings of fact as stated herein above, the Court grants an award to the claimants in the amount of the estimate of repair for $720.79.
Award of $720.79.